Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-26-2005

USA v. Vitiello
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4842




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Vitiello" (2005). 2005 Decisions. Paper 1315.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1315


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 03-4842


                          UNITED STATES OF AMERICA

                                           v.

                                WINSTON VITIELLO,
                                             Appellant


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                           D.C. Crim. No. 03-cr-00313
                District Judge: The Honorable Faith S. Hochberg


                      Submitted Under Third Circuit LAR 34.1(a)
                                 November 2, 2004


               Before: ALITO, BARRY, and FUENTES, Circuit Judges


                            (Opinion Filed: April 26, 2005)


                                       OPINION




BARRY, Circuit Judge

      Winston Vitiello entered a plea of guilty pursuant to a plea agreement with the

United States and was sentenced in accordance with the Sentencing Guidelines. The only
issues raised by either party relate to the District Court’s interpretation and application of

the Sentencing Guidelines. In the wake of the Supreme Court’s decision in United States

v. Booker, 543 U.S. __, 125 S. Ct. 738 (2005), this Court has determined that sentencing

issues are best determined by the District Court in the first instance. Accordingly,

although we will affirm the conviction, we will vacate the sentence and remand for

resentencing in accordance with Booker.




                                              2